       Case 1:81-cv-01165-BLW Document 1420 Filed 05/30/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO

WALTER D. BALLA, et al.

             Plaintiffs,                         Case No. 1:81-CV-1165-BLW

      v.                                         JUDGMENT

IDAHO STATE BOARD OF
CORRECTION, et al.

             Defendants.



      In accordance with the Findings of Fact and Conclusions of Law filed with this

Judgment,

      NOW THEREFORE IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED, that the motion for termination of prospective relief (docket no. 1257) is

GRANTED.

      IT IS FURTHER ORDERED, ADJUDGED, AND DECREED, that this action be

DISMISSED. The Clerk is directed to close this case.




                                               DATED: May 30, 2020


                                               _________________________
                                               B. Lynn Winmill
                                               United States District Judge
